******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              IN RE YASIEL R.—CONCURRENCE

   NORCOTT, J., concurring in part and concurring in
the judgment. I join part I of the majority’s opinion
fully. I agree with the result reached by the majority in
part II of that opinion, insofar as the majority concludes
that the procedural protection advocated for by the
respondent mother—namely, that the due process
clause of the fourteenth amendment to the United
States constitution requires a trial court to canvass per-
sonally a parent about his or her decision not to contest
the exhibits presented to the court by the petitioner, the
Commissioner of Children and Families, in a parental
rights termination proceeding—is not clearly estab-
lished law. Therefore, the respondent’s claim must fail
because she cannot satisfy the requirements for review
of an unpreserved claim on appeal pursuant to State v.
Golding, 213 Conn. 233, 567 A.2d 823 (1989). I write
separately, however, to express my belief that the pro-
cedural protection for which the respondent advocates
is a sensible one that is worthy of further consideration
in another appellate forum.
  Neither the United States Supreme Court, nor our
Supreme Court, have had occasion to announce the
rule advocated for by the respondent. Our Supreme
Court has recognized that ‘‘[t]he right to the integrity
of the family is among the most fundamental rights
guaranteed by the fourteenth amendment’’; State v.
Anonymous, 179 Conn. 155, 162, 425 A.2d 939 (1979);
and that ‘‘parents’ interest in the care, custody and
control of their children, [is] perhaps the oldest of the
fundamental liberty interests recognized by [the United
States Supreme] Court.’’ (Internal quotation marks
omitted.) Roth v. Weston, 259 Conn. 202, 216, 789 A.2d
431 (2002).
  Given the paramount right at stake—familial integrity
and a parent’s right to retain custody of his or her
child—compared to the very minimal burden placed on
the court by requiring it to canvass personally a parent
who does not contest the petitioner’s exhibits in a
parental rights termination proceeding, I conclude that
due process necessitates the rule for which the respon-
dent advocates. Nonetheless, I respectfully concur with
this court’s judgment because the rule advocated for
by the respondent is not clearly established law, and
therefore, she is unable to satisfy the requirements of
State v. Golding, supra, 213 Conn. 233.